Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–13 and 15–19 is/are pending.
Claim(s) 14 is/are canceled.

Election/Restrictions
Claim(s) 1–9 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 10–12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings were received on 04 November 2019.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–9 and 13–18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles H Humkey (Reg. No. 60,702) on 08 September 2021.

The application has been amended as follows: 
IN THE CLAIMS:
10. A cell taping method comprising:
the top surface of the plate while facing away from the top surface of the plate,
the pair of the at least one pair of first slots passing downward from an upper end of the guide at opposing left and right sides of the guide,
the tape having a length equal to or greater than a width of the plate;
a step of stacking a plurality of unit cells on the adhesion surface of the tape to accommodate the plurality of unit cells in an accommodation space provided on the top surface of the plate; and
a step of moving both the ends of the tape to an upper side of the stack of unit cells so as to adhere to each other.

Allowable Subject Matter
Claim(s) 1–13 and 15–19 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Jo et al. (WO 2015/065082 A1, hereinafter Jo).
Jo discloses a cell taping apparatus comprising a plate (100) provided with an accommodation space, having on a top surface thereof (FIG. 1, [0039]); a guide (200) which extends upward from the top surface of the plate (100) in a fixed position with respect to the plate (100) to define the accommodation space therein and through which at least one pair of first 
Jo does not disclose, teach, or suggest the following distinguishing feature(s):
A cell taping apparatus comprising a tape, which has a length equal to or greater than a width of the plate, of which opposing ends respectively pass through a pair of the at least one pair of first slots, and which is seated on the top surface of the plate so that an adhesion surface of the tape faces away from the top surface of the plate, or a groove that is recessed inward at a position aligned with one of at least one pair of first slots on the top surface of the plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725